

 
Exhibit 10.10

 
 
DESCRIPTION OF ANNUAL INCENTIVE ARRANGEMENTS
 


Chairman, President and Other Staff Officers of Ingersoll-Rand Company Limited
 
There are no formal Plan documents setting forth these arrangements.  However,
as set forth in the Company's Annual Proxy Statement, the Compensation Committee
of the Board of Directors approves the incentive award arrangements for the
Chairman, President and other Company officers responsible for staff functions. 
These officers may receive annual incentive awards attributable to current year
results dependent upon the Company's attainment of predetermined financial and
operational goals.  In establishing awards for these officers, the Compensation
Committee considers several financial metrics, including the Company’s earnings
per share, free cash flow, and return on invested capital performance compared
to the Company’s annual plan and also the individual’s contribution to such
performance. The amount of such annual awards is discretionary and is subject to
general guidelines.  Discretionary awards may also be paid in the event that
corporate goals are not met.
 
Sector Presidents of Ingersoll-Rand Company Limited
 
There is no formal Plan document setting forth these arrangements.  However, the
Compensation Committee of the Board of Directors approves incentive award
arrangements for the Sector Presidents annually which are dependent upon the
performance of the Sector Presidents' respective business plans in two
categories: a set of financial objectives based on planned sales, operating
income, free cash flow and return on invested capital; and other subjective
criteria applicable to the respective operations and personal performance of
these Sector Presidents.  Discretionary awards may also be paid in the event
that minimum financial objectives are not met.
 



--------------------------------------------------------------------------------

